DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on November 23rd, 2021 is acknowledged.
Claims 10-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23rd, 2021.
Claims 1-9 will be examined herein.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology therein (i.e. “comprises”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3-4 & 6 are objected to because of the following informalities:  
Claim 3, line 2 should read “first main body portion, 
Claim 3, lines 3-4 should read “first main body portion, to form a receiving space”
Claim 4, lines 3-4 should read “two ends of the cooling water channel”
Claim 6, line 7 should read “a lower end”
Claim 6, line 8 should read “shaft is rotatably mounted”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 & 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, line 6 recites the limitation “the first main body portion and the second main body portion being integrally set”; this renders the claim indefinite because it is not clear or understood what is meant by the phrasing “integrally set”.  Applicant’s specification offers no clarity on the meaning of this phrasing.  For examination purposes herein, the Examiner has interpreted this limitation as requiring the two main body portions to be firmly attached to one another.  If Applicant is intending to require the two main body portions to be formed as a single monolithic body, then such a specific arrangement must be positively recited within the claim (and be supported by Applicant’s originally filed specification).
	Claim 3, line 5 recites the limitation “the two side cover plates are respectively assembled into two grooves to form the heat dissipating portion”; this limitation renders the claim indefinite for multiple reasons.  At the outset, it is noted that Claim 1 recites “at least two mutually independent heat dissipation portions”.  As such, when Claim 3 recites “the heat dissipating portion”, it becomes unclear which of the previously noted heat dissipating portions is being referred to.  Furthermore, it is not understood what structure is required of the phrasing “the two side cover plates are respectively assembled into two grooves”.  Applicant’s specification offers no clarity on the meaning of this phrasing.  From Applicant’s supplied figures, it appears that the respective side cover plates (412) are mounted to the motor housing over respective groove regions (416).  However, this is much different than what is currently recited in the claims, rendering the required structure indefinite.  For examination purposes, the Examiner has interpreted this limitation as requiring the side cover plates to form the grooves.
Claim 3 recites the limitation "the front opening" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4, line 2 recites the limitation “the groove”; this limitation renders the claim indefinite because it is not made clear which of the “two grooves” (of Claim 3) is being referred to.
Claim 4 recites the limitation "each side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5, line 4 recites the limitation “two openings”; this limitation renders the claim indefinite because it is not made clear whether “two openings” is attempting to refer back to a subset of the “three openings” of line 3, or if “two openings” is attempting to introduce two additional openings altogether.
	Claim 5, line 5 recites the limitation “the other opening”; this limitation renders the claim indefinite because it is not made clear whether “the other opening” is attempting to refer back to a subset of the “three openings” of line 3, or if “the other opening” is attempting to introduce an additional opening altogether.
Claim 8 recites the limitation "the opening" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the transmission housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110159549 to Zhao.
	In regards to independent Claim 1, and with particular reference to Figures 1-14, Zhao discloses:

(1)	A pump assembly (Fig. 1; 100; “pump assembly”; para. 2) comprising: a motor assembly (1), the motor assembly including a motor shaft (11); a motor housing (13-15), the motor assembly received in the motor housing (Figs. 3-4); a transmission assembly (2) driven by the motor assembly (i.e. via shaft 11; seen in Fig. 10); a pump (3) connected to the transmission assembly; and a pipe assembly (150, 140, 130, 2211, 2212, 4) connecting the motor housing and the pump (Figs. 1-14; paras. 45, 49, 52, 58-59); wherein at least two mutually independent heat dissipation portions (“upper and lower parts”; para. 42) are provided in the motor housing (as shown best in Fig. 5).

In regards to Claim 7, the pipe assembly includes a water inlet pipe (154) and a connecting pipe (4), and the motor housing is provided with a water inlet (150) and a water outlet (144), the pump is provided with a pump inlet (seen in Fig. 10), the water inlet pipe is connected to the water inlet of the motor housing (as clearly shown in Fig. 5), and the connecting pipe is connected to the water outlet of the motor housing and the pump inlet of the pump (as clearly shown in Fig. 10).


Claim(s) 1-3 & 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,592,336 to Hirano et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-2, Hirano et al. (Hirano) discloses:

(1)	A pump assembly (Fig. 1; “hydraulic pump”; Abstract) comprising: a motor assembly (4, 5, 7), the motor assembly including a motor shaft (4); a motor housing (1, 3), the motor assembly received in the motor housing (Fig. 1); a transmission assembly (the swash plate transmission seen in Fig. 12) driven by the motor assembly (i.e. via shaft 4; seen in Fig. 12); a pump (6; “pump unit”; col. 4, line 64) connected to the transmission assembly; and a pipe assembly (10a-10d, 11, 13) connecting the motor housing and the pump (Figs. 1-2; col. 5, lines 16-21; col. 5, line 65 – col. 6, line 7; col. 6, line 59 – col. 7, line 9); wherein at least two mutually independent heat dissipation portions (10a-10d) are provided in the motor housing (Fig. 2).

In regards to Claim 2, the motor housing includes a first main body portion (1), two side cover plates (left and right side plates, as seen in Fig. 2) and a front cover plate (3) assembled to the first main body portion (Fig. 1), and the transmission assembly is received in a transmission housing (8) (as seen in Fig. 12), the transmission housing includes a second main body portion (8) and an upper cover plate (2), the first main body portion and the second main body portion being integrally set (see the 112(b) rejection above; in this instance, the first main body 1 and second main body 8 are firmly attached).
In regards to Claim 3, grooves are provided on both sides of the first main body portion (grooves are clearly shown in Fig. 2 on the left and right sides), and openings are provided at the front and rear ends of the first main body portion (as seen in Fig. 1, axial end openings of the first main body portion 1 are closed by covers 2 & 3) and a receiving space for receiving the motor assembly (the central circular space, seen in Fig. 2; see also “cylindrical space”; at col. 5, lines 7-11), the two side cover plates are respectively assembled into two grooves to form the heat dissipating portion (see the 112(b) rejection above; in this instance, the two side cover plates are integrally formed with the grooves and form the heat dissipating portions 10a-10d; see Fig. 2), and the front cover plate (2) is assembled to the front opening of the first body portion away from the transmission assembly (apparent in Fig. 1).
In regards to Claim 5, the second main body portion (8) is provided with a receiving space for receiving the transmission assembly (seen in Fig. 12) and three openings communicating (i.e. thermally) with the receiving space (i.e. left end opening that receives bearing 28, right end opening that receives seal 9, and top opening that receives cover plate 2), wherein two openings are respectively located at the front and rear ends of the second main body portion (Fig. 12), the other opening is located at the top of the second main body portion (Fig. 1), the opening at the front end of the second main body portion communicates (i.e. mechanically, thermally) with the opening at the rear end of the first main body portion (Fig. 12), and the upper cover plate (2) is used to close the opening at the top of the second main body portion (Fig. 1).

Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (attached herein with machine translation).
	In regards to independent Claim 1, and with particular reference to Figures 1-9, Lin discloses:

(1)	A pump assembly (Fig. 1) comprising: a motor assembly (22; Fig. 3), the motor assembly including a motor shaft (9); a motor housing (6), the motor assembly received in the motor housing (Fig. 1); a transmission assembly (4) driven by the motor assembly (Fig. 1); a pump (21; Fig. 6) connected to the transmission assembly; and a pipe assembly (45-48, 15, 17, 24, 10, 13; Figs. 1-2, 4-6, & 8) connecting the motor housing and the pump (seen best in Fig. 4); wherein at least two mutually independent heat dissipation portions (17) are provided in the motor housing (seen best in Fig. 6).

In regards to Claim 7, the pipe assembly includes a water inlet pipe (46) and a connecting pipe (10), and the motor housing is provided with a water inlet (15) and a water outlet (23), the pump is provided with a pump inlet (13), the water inlet pipe is connected to the water inlet of the motor housing (as clearly shown in Fig. 8), and the connecting pipe is connected to the water outlet of the motor housing and the pump inlet of the pump (as clearly shown in Fig. 4).

Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,525,001 to Erickson.
	In regards to independent Claim 1, and with particular reference to Figure 1, Erickson discloses:

(1)	A pump assembly (Fig. 1) comprising: a motor assembly (40, 45, 48), the motor assembly including a motor shaft (40); a motor housing (22), the motor assembly received in the motor housing (Fig. 1); a transmission assembly (splined coupling 58) driven by the motor assembly (Fig. 1); a pump (“Pump”; Fig. 1) connected to the transmission assembly; and a pipe assembly (54, 60, 82, 105, 106, 100, 152, 156) connecting the motor housing and the pump (seen best in Fig. 4); wherein at least two mutually independent heat dissipation portions (145) are provided in the motor housing (Fig. 1).

In regards to Claim 7, the pipe assembly includes a water inlet pipe (54) and a connecting pipe (156), and the motor housing is provided with a water inlet (55’) and a water outlet (152), the pump is provided with a pump inlet (35), the water inlet pipe is connected to the water inlet of the motor housing (as clearly shown in Fig. 1), and the connecting pipe is connected to the water outlet of the motor housing and the pump inlet of the pump (as clearly shown in Fig. 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (applied above) in view of CN 103946544 to Jones (attached herein with machine translation).
In regards to Claim 8, Hirano discloses the pump assembly according to claim 1, wherein the pump includes a plunger connected to the transmission assembly (as shown in Fig. 12) and a plunger cavity for receiving the plunger (a plunger cavity/cylinder is implicit), and the plunger includes a connecting portion connected to the transmission assembly (as shown in Fig. 12), a main body portion (as shown in Fig. 12) and a head portion (not specifically shown in Fig. 12, but a piston tip/head portion is implicit).  However, Hirano does not further disclose that the plunger is provided with a plastic plug blocking the opening extending from the head to the main body portion, a first annular groove is located at a position of the main body near the head.
At the outset, please refer to the 112(b) rejection above, as “the opening” lacks antecedent basis within the claim.  Furthermore, Jones remedies the deficiency in Hirano.  In this regard, Jones discloses a piston (20; Figs. 5a-5b) for an injection fluid pump, wherein the piston reciprocates within a cylinder (30).  Jones go on to disclose that the plunger is provided with a plastic plug/barrier (10; “barrier portion can be made of a plastic material”; para. 65) blocking the opening extending from the head to the main body portion (Fig. 5a), as well as a first annular groove (formed within lip 13; Fig. 7) is located at a position of the main body near the head (i.e. to receive tip seal 15; Fig. 7).  Jones makes clear that with his plastic barrier 10 and associated seal 15, good sealing contact is continuously maintained between the piston body and the cylinder (para. 71) while also reducing frictional force between the piston and cylinder (paras. 76-77).  Therefore, to one of ordinary skill desiring a piston with improved sealing and reduced frictional losses, it would have been obvious to utilize the techniques disclosed in Jones in combination with those seen in Hirano in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Hirano’s piston with the piston structure taught in Jones in order to obtain predictable results; those results being a piston that provides more reliable sealing and reduced frictional losses.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,592,336 to Hirano et al. (applied above) in view of CN 110052342 to Lin (also applied above).
In regards to Claim 9, Hirano discloses that the motor housing is a cuboid and the transmission housing is cylindrical (Figs. 1-2; col. 5, lines 7-15).  However, Hirano does not disclose that the motor is a brushless DC motor (Hirano does not disclose any particular motor type).
However, using a brushless DC motor to power a pump is vastly well known in the art, as shown by Lin.  As noted above, Lin discloses a pump assembly (Fig. 1) comprising a motor assembly (22; Fig. 3), the motor assembly including a motor shaft (9), a motor housing (6), the motor assembly received in the motor housing (Fig. 1), a transmission assembly (4) driven by the motor assembly (Fig. 1), a pump (21; Fig. 6) connected to the transmission assembly, and a pipe assembly (45-48, 15, 17, 24, 10, 13; Figs. 1-2, 4-6, & 8) connecting the motor housing and the pump (seen best in Fig. 4); wherein at least two mutually independent heat dissipation portions (17) are provided in the motor housing (seen best in Fig. 6).  Lin goes on to specifically disclose that the motor is of the brushless DC type (para. 25).  Lin discloses that when a permanent magnet brushless DC motor is used, the motor can be effectively prevented from irreversible demagnetization, and thus, motor reliability is improved.  Therefore, to one of ordinary skill desiring a motor-pump assembly with high motor reliability, it would have been obvious to utilize the techniques disclosed in Lin in combination with those seen in Hirano in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Hirano’s drive motor to be of the brushless DC type in order to obtain predictable results; those results being a highly reliable motor that is more easily prevented from irreversible demagnetization.

Allowable Subject Matter
Claims 4 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Translation of Certified Patent Document Required
Applicant cannot rely upon the supplied certified copy of the foreign priority application to overcome the current rejection using CN 110159549 to Zhao because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Providing a proper translation will overcome the current Zhao rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC